GREEN DRAGON WOOD PRODUCT CORP. Unit 312, 3rd Floor, New East Ocean Centre 9 Science Museum Road Kowloon, Hong Kong May 16, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn:Kevin Sturtzel Re: Green Dragon Wood Products Corp. Form 10-K for Fiscal Year Ended March 31, 2010 Filed July 14, 2010 Form 10-Q for the Fiscal Quarter Ended December 31, 2010 Filed February 22, 2011 File No. 0-53379 Ladies and Gentlemen: As per the conversation between the Staff of the Securities and Exchange Commission (the “Commission”) and the Company’s outside legal counsel on May 13, 2011, Green Dragon Wood Products Corp. (the “Company”) is currently working on responding to the comments set forth in the Staff’s letter dated April 29, 2011 (the "Comment Letter") relating to the Annual Report on Form 10-K for the fiscal year ended March 31, 2010 (the “2010 10-K”) and the Quarterly Report on Form 10-Q for the fiscal quarter ended December 31, 2010 (the “December 2010 10-Q” and collectively with the 2010 10-K, the “Reports”). While the Comment Letter requests a response from the Company within ten business days of the Comment Letter, the Company did not receive the letter from the Commission until May 13, 2011.The Company is currently working with its outside legal counsel and its independent auditors to prepare responses to the Comment Letter.The Company believes that it should be in a position to file a response to the Comment Letter by no later than May 27, 2011. Very truly yours, /s/Kwok Leung Lee Kwok Leung Lee Chief Executive Officer cc:Richard A. Friedman, Sichenzia Ross Friedman Ference LLP
